[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                             No. 07-15463                 FEBRUARY 13, 2009
                       ________________________            THOMAS K. KAHN
                                                               CLERK
                   D. C. Docket No. 06-80148-CR-KLR

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GARY KAFKA,
SONDRA PASTORE,



                                                        Defendants-Appellants.


                       ________________________

                Appeals from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (February 13, 2009)

Before TJOFLAT, BLACK and COX, Circuit Judges.

PER CURIAM:
       Gary Kafka and Sondra Pastore appeal their fraud and conspiracy

convictions, and Kafka appeals his false statement convictions, arguing the

evidence presented by the Government was insufficient to support their

convictions. Pastore also appeals her 30-month sentence, arguing the district court

clearly erred in failing to provide her with a minor-role reduction. After review of

the record and the parties’ briefs, and having the benefit of oral argument, we

affirm their convictions and Pastore’s sentence.1

       Appellants submitted fraudulent financial and employment information to

multiple financial institutions from November 2001 through April 2006. They

contend the false statements were not material, could have been investigated by the

institutions, and were not relied upon. A false statement is material if it is “one

having a natural tendency to influence, or capable of influencing, the decision

maker to whom it is addressed.” United States v. Hasson, 333 F.3d 1264, 1271

(11th Cir. 2003).

       At trial, representatives for the institutions testified approval of the loans

was based in part on a debt-to-income ratio calculation. Had Appellants reported

actual incomes on the applications, the loans would not have been funded.



       1
         Appellants also argue the district court erred by denying their motions to suppress the
evidence obtained as a result of a subpoena issued by the grand jury. After review, we conclude
this argument is meritless.

                                                2
Moreover, a fraud investigator testified Kafka would not have qualified for the line

of credit had the institution known Kafka was incarcerated and making no income.

Based on trial testimony, we conclude the falsified information was material to

obtaining approval of the various loans and credit lines because Appellants would

not have qualified using actual income and employment information. The record

establishes Appellants misled Kafka’s probation officer, lied to lenders to use

credit lines, and submitted falsified mortgage applications on behalf of themselves

and third parties. Accordingly, we conclude sufficient evidence supports

Appellants’ fraud and conspiracy convictions.

      With regard to Kafka’s false statement convictions, the record establishes

Kafka lied about the details of his employment, financial status, the existence of

his assets and liabilities, and his ability to pay restitution. These false statements

were material because they influenced how the probation office determined the

amount of Kafka’s restitution payments. Further, some of Kafka’s false

statements, such as denying his accumulation of additional debt, violated special

conditions of his supervised release. We conclude sufficient evidence supports

Kafka’s false statement convictions.

      Finally, the district court did not clearly err in finding Pastore was not

entitled to a minor-role reduction, as she was only held responsible for the fraud



                                            3
amount to which she stipulated, and her role was not minor compared to her co-

defendants. Accordingly, we affirm her sentence.

      AFFIRMED.




                                        4